El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
. La única cuestión que aparece envuelta en este caso es la relativa a la suficiencia de la acusación, la cual es como sigue:
‘ ‘En el nombre y por la autoridad de ‘ El Pueblo de' Puerto Rico. ’ Estados Unidos de América. El Presidente de los Estados Unidos. ■‘El Pueblo de Puerto Rico’1 contra Francisco Gallardo. En la Corte' *154de Distrito de Guayama a 29 de septiembre de mil novecientos ca-torce. — No. 2327. — El Fiscal formula acusación contra Francisco Ga-llardo por un delito de infracción al artículo 162 del Código Penal, misdemeanor, cometido como sigue: El citado Francisco Gallardo, allá el día 9 de. julio de 1914, y en Guayama, que forma parte del distrito judicial del mismo nombre, ilegal, voluntaria y maliciosa-, mente se hizo inscribir en el registro de electores del municipio de Guayama, a sabiendas de que no tenía derecho a tal inscripción por estar previamente inscrito como elector de dicho municipio. Este hecho es contrario a la ley para tal caso prevista y a la paz y dig-nidad de ‘El Pueblo de Puerto Rico.’ S. Yivaldi Pacheco, Fiscal del Distrito. ’ ’
El artículo 162 del Código Penal enmendado por Ley de marzo 14, 1907, prescribe lo siguiente:
“Artículo 162. — Toda persona que voluntariamente se hiciere o-dejare inscribir en el registro de electores de cualquier municipio' de Puerto Rico , sabiendo que no tiene derecho a tal inscripción, o-que se inscribiere en nombre de otra persona, o bajo un nombre que-no fuere el suyo; o toda persona que indujere, ayudare o aconsejare a otra a inscribirse en el registro de electores en cualquier municipio' de Puerto Rico, sabiendo que dicha persona no está capacitada para, ello; o toda persona que, a sabiendas, intentare impedir a cualquiera otra debidamente capacitada como elector, que se inscriba en el corres-pondiente registro, será considerada como incursa en misdemeanor y convicta que fuere, se le condenará a pagar, una multa de cincuenta a quinientos dollars, o a cárcel por un término que no excederá de un año, o a ambas penas a arbitrio del tribunal. En los procesos-instruidos por cualquiera infracción de las disposiciones consignadas en este artículo, si se probare que el reo figura inscrito en el regis-tro de electores de cualquier, municipio, sin estar para ello capa-citado, deberá el tribunal ordenar que se anule dicha inscripción.”
Debe notarse que- el objeto del artículo es evitar que sea inscrita una persona que no reúna las condiciones necesa-rias de un elector. La primera parte de ‘dicho artículo se refiere a una persona que “no tiene derecho,” determinando en su parte final que la corte deberá ordenar que se anule la inscripción si la persona “no está capacitada.” La idea que tuvo presente la Legislatura era la condición y capaci-dad del elector. Esta idea se ve además de la enumeración *155parcial que se liace de los hechos punibles en el referido ar-tículo, o sea el inscribirse en nombre de otra persona o bajo un nombre que no fuere el suyo, etc.
Aunque la doble inscripción está prohibida por'el artículo 16 de la Ley Electoral de 1906, no aparecé penada, sin embargo, y ciertamente no lo está por el artículo 162 del Código Penal. Nadie debe ser castigado a no ser que se determine su,delito. El Pueblo v. Paratze, resuelto en febrero 1°., 1915. Debe revocarse la sentencia apelada.
Revocada la sentencia apelada, absolviéndose al acusado.
Jueces concurrentes: ■ Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no formó parte del tribunal en la vista de este caso.